UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHEILA PATTERSON,
Plaintiff-Appellant,

v.
                                                                       No. 99-1738
COUNTY OF FAIRFAX, VIRGINIA; THE
BOARD OF COUNTY SUPERVISORS,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CA-93-788-A)

Argued: January 24, 2000

Decided: May 18, 2000

Before MICHAEL and TRAXLER, Circuit Judges, and
John T. COPENHAVER, Jr., United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished opinion. Judge Traxler wrote the majority
opinion, in which Judge Copenhaver joined. Judge Michael wrote a
dissenting opinion.

_________________________________________________________________

COUNSEL

ARGUED: Claude David Convisser, CLAUDE D. CONVISSER &
ASSOCIATES, P.C., Alexandria, Virginia, for Appellant. Cynthia
Lee Tianti, Assistant County Attorney, Fairfax, Virginia, for Appel-
lees. ON BRIEF: David P. Bobzien, County Attorney, Robert Lyn-
don Howell, Deputy County Attorney, Fairfax, Virginia, for
Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

TRAXLER, Circuit Judge:

Sheila Patterson ("Patterson") appeals from a grant of summary
judgment in favor of the County of Fairfax ("the County") on her
Title VII hostile work environment claim. We affirm.

I.

The County hired Patterson, an African-American woman, as a
police officer in November 1983. Patterson filed suit in 1993 against
her employer alleging a bevy of wrongs. Over the course of this liti-
gation, this court has affirmed grants of summary judgment on Patter-
son's claims of discriminatory failure to promote, discriminatory
denial of training opportunities, discriminatory application of disci-
plinary proceedings, and retaliation. See Patterson v. County of Fair-
fax, No. 97-1015, 1998 WL 869893 (4th Cir. Dec. 15, 1998) (per
curiam) (unpublished). The only claim remaining after seven years of
litigation is Patterson's claim of a hostile work environment based on
sex and race. The last time Patterson's case was before us, we
remanded the hostile work environment claim so that Patterson could
resubmit authenticated exhibits which had been inadvertently
destroyed after the initial remand. See id. After receiving Patterson's
evidence, the district court again granted summary judgment because
Patterson "ha[d] not established that her environment was either
severe or pervasive as to alter the terms of her conditions of her
employment." J.A. 105.

                    2
The facts giving rise to the allegedly hostile environment, viewed
in the light most favorable to Patterson, are as follows. In December
1983, shortly after she was hired, Patterson and her field training offi-
cer were joined for lunch by Officer Brian McAndrew. A news seg-
ment about Jesse Jackson appeared on the restaurant's television and
a discussion ensued among the officers. As the exchange grew heated,
McAndrew told Patterson that the problem with her was that she was
oppressed. Patterson took offense at the comment. In early 1984, Pat-
terson had another encounter with McAndrew. While the two officers
were riding together McAndrew told Patterson that she had two
strikes against her: race and sex. The final incident involving McAn-
drew occurred in the department's locker room in 1985. McAndrew
walked by Patterson when she was shining her shoes and jokingly
asked her to shine his boots. Angered by the remark, Patterson
reported the boots comment to Second Lieutenant Duckett who inves-
tigated the complaint. McAndrew apologized to Patterson, stressed
his comment had no racial overtones, and was hugged by Patterson.
The department took no further action.

Patterson next complains about the conduct of Officer William
Petracca, who served as one of her training officers. According to Pat-
terson, in 1984 Petracca rolled down the window of his police cruiser
and sprayed mace out of the window so that it drifted toward her. Pat-
terson also avers that Petracca maced her roll-call chair. Patterson
never complained about the mace incidents to the department's inter-
nal affairs office.

In November 1984, Patterson and Officer Stephen Scherr had a dis-
pute. The police dispatcher had directed Patterson to respond to a call
at "Commonwealth ER." Patterson did not respond to the hospital
because she was looking for the intersection of Commonwealth and
ER streets. Once Officer Scherr learned that Patterson did not know
that ER stood for emergency room, he called her a"dumb bitch." Pat-
terson reported Scherr's name-calling to her superiors, but "didn't
want Officer Scherr to get into any further trouble but . . . did want
him to be verbally told of his wrong doing." J.A. 123. Scherr was
informally counseled and apologized to Patterson.

In February 1986, Patterson and Officer Ernest Jones were sched-
uled to provide security for a high school wrestling match. Jones

                     3
arrived at the school, but learned that the match was canceled due to
a winter storm. He returned to the police station and encountered Pat-
terson in the locker room. When questioned why she did not report
to the school, Patterson explained that she was delayed by heavy traf-
fic. Jones later took umbrage at Patterson submitting a request for
overtime pay when she never arrived at the high school. Jones told
Patterson that "[a]ll women do is bitch. They aren't nothing but a
bunch of bitches." J.A. 126. He further opined that women did not
belong in the police department.

One month following the dispute with Jones, Patterson requested
duty in the West Springfield District, a prized assignment because of
its size. Patterson claims her supervisor denied the request and
explained that only officers certified as Accident Investigation Unit
Specialists (AIUS) could work in the West Springfield District. Pat-
terson later learned that officers who were not certified AIUS had
been assigned to West Springfield. In a December 1986 internal
affairs investigation,1 Patterson's supervisor denied mentioning any-
thing about certification to Patterson. Moreover, the investigation
revealed that officers were assigned to West Springfield based on
their competence. The internal affairs report concluded that Patter-
son's previous troubles operating a camera at an accident scene pre-
vented her assignment to West Springfield.

Patterson also maintains that her supervisors fabricated charges
against her. Specifically, Patterson points to an oral reprimand she
received in September 1986 for touching a citizen with her flashlight.
Though Patterson admitted to "nudging" the citizen, she filed a griev-
ance and the reprimand was upheld. Patterson further alleges that fel-
low officers encouraged citizens to file complaints against her, but the
record is bereft of evidence that any complaints were filed.
_________________________________________________________________
1 In her brief, Patterson objects to consideration of the results of the
internal affairs investigation which examined many of the incidents at
issue here. According to Patterson, it was improperly admitted into evi-
dence. We find that consideration of the report is proper because the
County had filed it with the district court previously and there was no
objection made to it at that time by Patterson. Under the pretrial order
of the district court, exhibits were deemed admitted into evidence when
there was no objection. Nothing in the remand undid the effect of prior
submissions by the County.

                    4
In the fall of 1986, Patterson noticed what she described as a dou-
ble standard regarding report corrections. Patterson complains that
supervisors made corrections for the male officers, but required her
to rewrite numerous reports. However, Patterson's 1986 Performance
Rating indicated that she "habitually turns required reports in which
are incomplete or misclassified." J.A. 218. The evaluator recom-
mended that Patterson spend more time reviewing her written work,
but nonetheless recommended that Patterson "receive her merit incre-
ment." J.A. 220. An internal affairs investigation revealed that many
officers, on occasion, had reports returned for correction.

As further evidence of a hostile environment Patterson alleges that
when she asked for back-up fellow officers would inform the dis-
patcher that they were too busy to respond. According to the custo-
dian of internal affairs' records, Patterson never filed a complaint
regarding refusals to provide assistance.

Automobile vandalism is also adduced by Patterson. At various
times in the 1980s, Patterson reported her car was keyed, the gasoline
cap stolen, the lights turned on, and the tires flattened--all while the
vehicle was parked near the police station. On one occasion, Patterson
left her car running in the station parking lot and returned to find the
windshield wipers on and the radio's volume increased. Patterson
does not know who tampered with her vehicle, but speculates it was
the work of fellow officers.

Patterson has also offered two affidavits from fellow officers in
which they state that other officers had referred to Patterson as "a
dumb nigger" and "Zulu," and that an officer openly stated that Patter-
son was transferred to the Mt. Vernon station because the supervisor
there "was a hatchet man and he gets rid of people the department
doesn't want working for it." J.A. 127-29. These comments were not
made in Patterson's presence.

Finally, Patterson points to two incidents occurring in the early
1990s. In the summer of 1990, Officer Timothy Baumker referred to
Patterson as "cruiser butt" or "cruiser ass." After an investigation,
Baumker received an oral reprimand. In 1992, Patterson found a dead
mouse in her mailbox at the police station. An investigation ensued
in which twenty-seven people were interviewed and three given poly-

                    5
graph examinations. The department never discovered who, if any-
one, placed the mouse in the mailbox.

II.

We review the district court's grant of summary judgment de novo,
viewing the evidence in the light most favorable to the nonmoving
party. See Smith v. Virginia Commonwealth Univ. , 84 F.3d 672, 675
(4th Cir. 1996) (en banc). "Summary judgment in favor of a defendant
in a civil action is appropriate when, after adequate time for discovery
and upon motion, the plaintiff `fails to make a showing sufficient to
establish the existence of an element essential to[the plaintiff's] case,
and on which [the plaintiff] will bear the burden of proof at trial.'"
LeBlanc v. Cahill, 153 F.3d 134, 148 (4th Cir. 1998) (quoting Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986) (alterations in original)).

To establish a Title VII hostile work environment claim based on
race and gender, Patterson must establish four elements: (1) unwel-
come conduct, (2) based on Patterson's race and gender, (3) suffi-
ciently pervasive or severe to alter the conditions of employment and
to create a hostile work environment, and (4) some basis for imputing
liability to the County. See Smith v. First Union Nat'l Bank, No. 98-
2200, 2000 WL 37744, at *4 (4th Cir. Jan. 19, 2000).

First, Patterson contends that the conduct complained of was
unwelcome. We agree. The record indicates that Patterson reported
many of the incidents to superiors and often protested directly to the
offending officers. In light of the grievances filed and other protesta-
tions, Patterson clearly meets her burden on the first element.

Second, Patterson claims that all of the incidents complained of
were based on race or sex. "General harassment if not racial or sexual
is not actionable." Bolden v. PRC, Inc., 43 F.3d 545, 551 (10th Cir.
1994). Viewing the evidence in a light most favorable to Patterson,
we find that only seven of the incidents appear to be germane to racial
or gender animus: McAndrew's "oppression" and"two strikes" com-
ments; Scherr's "dumb bitch" remark; Jones' disparaging statements
about women serving on the police force; the "dumb nigger" and
"Zulu" comments, neither of which Patterson heard; and Baumker's

                     6
"cruiser butt" remark.2 The remaining incidents--ranging from rou-
tine disciplinary procedures to adolescent pranks to mean-spirited
behavior--are simply not susceptible to an inference of racial- or
gender-based hostility. See Yarnevic v. Brink's Inc., 102 F.3d 753,
757-58 (4th Cir. 1996) (holding that remote inferences and conclusory
allegations cannot defeat summary judgment). In addition, Patterson
cannot link two of the episodes--the vandalism and dead mouse--to
her fellow officers, and the record reveals several instances of Patter-
son's argumentative behavior and insubordination. Thus, inferring
that all the of incidents were based on sex and race would "transmute
. . . workplace disagreements between individuals of different races
[and genders] into actionable race [or gender] discrimination." Haw-
kins v. PepsiCo, Inc., No. 98-2193, 2000 WL 159903, at *1 (4th Cir.
Feb. 15, 2000). Accordingly, in examining the hostility element, we
will only consider the seven incidents to have been based on race or
sex.

Third, Patterson alleges that the conduct to which she was sub-
jected was so severe and pervasive as to create a hostile work envi-
ronment. A hostile work environment is actionable under Title VII
because it amounts to discrimination in the conditions of employment.
See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 63-68 (1986). We
cannot construe Title VII to "provide a remedy for every instance of
verbal or physical harassment in the workplace," Lissau v. Southern
Food Serv., Inc., 159 F.3d 177, 183 (4th Cir. 1998), nor can we forge
"a federal guarantee of refinement and sophistication in the work-
place." Hartsell v. Duplex Prods., Inc., 123 F.3d 766, 773 (4th Cir.
1997). Rather, Title VII "prohibits only harassing behavior that is so
severe or pervasive as to render the workplace objectively hostile or
abusive." Id. The Supreme Court has made it abundantly clear that
_________________________________________________________________
2 The County fervently asserted that "cruiser butt" or "cruiser ass" did
not relate to race or gender. Instead, the county argued that it referred to
officers who sit in a police cruiser "all day and don't do work." J.A. 85.
The Tenth Circuit has concluded that "[t]he term `ass' is a vulgar expres-
sion that refers to a portion of the anatomy of persons of both sexes.
Thus, the term is gender-neutral." Gross v. Burggraf Constr. Co., 53 F.3d
1531, 1543 (10th Cir. 1995). However, giving Patterson the benefit of all
reasonable inferences, we will assume the term has some racial or sexual
connotation.

                    7
"simple teasing, offhand comments, and isolated incidents (unless
extremely serious) will not amount to discriminatory changes in the
terms and conditions of employment." Faragher v. City of Boca
Raton, 118 S. Ct. 2275, 2283 (1998) (internal citations and quotation
marks omitted).

Patterson's allegations, assuming they are true, are simply insuffi-
cient to satisfy the requirement that the harassment be so severe or
pervasive as to create a hostile working environment. Initially, we
note that the seven incidents in question spanned a seven-year period.
So few incidents of racially or sexually motivated behavior occurring
over such a long period "alone suggests the absence of a condition
sufficiently pervasive to establish Title VII liability." Hopkins v. Bal-
timore Gas & Elec. Co., 77 F.3d 745, 753 (4th Cir. 1996); see also
Baskerville v. Culligan Int'l Co., 50 F.3d 428, 431 (7th Cir. 1995)
("The infrequency of the offensive comments is relevant to an assess-
ment of their impact. A handful of comments spread over months is
unlikely to have so great an emotional impact as a concentrated or
incessant barrage."); Bolden, 43 F.3d at 551 ("Instead of sporadic
racial slurs, there must be a steady barrage of opprobrious racial com-
ments."). The affronts, though uncalled for, fall short of the consistent
abhorrent conduct prohibited by the statute.

Furthermore, Title VII also has a subjective component. See
Faragher, 118 S. Ct. at 2283 (stating "that in order to be actionable
under the statute, a sexually objectionable environment must be both
objectively and subjectively offensive, one that a reasonable person
would find hostile or abusive, and one that the victim in fact did per-
ceive to be so"). In this context, it is not lost on the court that the
record indicates Patterson herself used the term"nigger" when refer-
ring to an African-American male suspect, and the term "bitch" when
referring to women with whom she was upset. J.A. 205-06, 224; see
Harris, 510 U.S. at 23 (stating that in determining whether an envi-
ronment is hostile the court must "look[ ] at all the circumstances").

In conclusion, though the lack of professionalism shown at times
by Patterson's co-workers certainly led to periods of unpleasantness,
this is beyond the scope of Title VII. On one hand, courts must dili-
gently enforce Congress' prohibitions against racial or sexual harass-
ment in the workplace. But on the other hand, courts must also

                     8
"ensure that Title VII does not become a general civility code."
Faragher, 118 S. Ct. at 2283-84 (internal quotation marks omitted).
To hold that the incidents complained of amount to a hostile work
environment would stretch Title VII beyond permissible limits. Under
the circumstances, "allowing [Patterson's] claim to go to trial would
countenance a federal cause of action for mere unpleasantness." Hart-
sell, 123 F.3d at 773. Because Patterson cannot establish a hostile
environment, we do not reach imputation of the conduct to Patter-
son's employer.

III.

For the foregoing reasons, we affirm the district court's decision
granting summary judgment to the County on Patterson's Title VII
hostile work environment claim.

AFFIRMED

MICHAEL, Circuit Judge, dissenting:

Because I believe that Sheila Patterson has forecast sufficient evi-
dence to create a triable issue of fact on her Title VII claim, I must
respectfully dissent.

To make out a Title VII hostile work environment claim, Patterson
must establish four elements: (1) unwelcome harassment (2) "because
of" her race or gender (3) that is "sufficiently severe or pervasive to
create an abusive working environment," with (4) grounds for imput-
ing liability to the employer. Smith v. First Union Nat'l Bank, 202
F.3d 234, 241 (4th Cir. 2000). I agree with the majority that Patterson
has met the first element, that is, the conduct she complains of was
unwelcome. In analyzing the remaining elements, however, we must
keep in mind that Patterson's case is at the summary judgment stage.
Accordingly, we are required to view the facts in the light most favor-
able to her. See Anderson v. Liberty Lobby, Inc. , 477 U.S. 242, 255
(1986). We also "draw all justifiable inferences in favor of [Patter-
son], including questions of credibility and of the weight to be
accorded particular evidence." Masson v. New Yorker Magazine, Inc.,
501 U.S. 496, 520 (1991). When the proffered evidence is treated in

                     9
this way, Patterson meets the remaining elements of a hostile work
environment claim.

On the second element, I believe the majority errs in concluding
that only seven incidents "appear to be germane to racial and gender
animus." Ante at 6. To be sure, the following seven incidents identi-
fied by the majority are directly attributable to racial or gender ani-
mus:

(1) In late 1983 Officer McAndrew told Patterson,"Sheila, the
problem with you is, you are oppressed. Black people are oppressed."

(2) In 1984 Officer McAndrew said to Patterson,"You have two
strikes against you, you are Black and you are a female." When Pat-
terson asked, "Why do you say that?", McAndrew responded, "Be-
cause that is the way it is around here."

(3) After Patterson failed to respond to a call at "Commonwealth
ER" (a hospital) because she was mistakenly looking for the intersec-
tion of Commonwealth and ER streets, Officer Scherr yelled to her
in a harsh tone, "[You're] a dumb bitch!"

(4) In February 1986 Patterson did not report to a high school to
provide security for a wrestling match because she was delayed by
heavy traffic due to a storm. Officer Jones reported to the school but
learned that the match had been canceled because of the storm. When
he arrived at the station and saw Patterson, he told her that she was
not going to get overtime. The next day, Lt. Duckett signed her over-
time slip. Shortly thereafter, Lt. Duckett and Officer Jones were play-
ing pool in the dressing room. When Patterson asked to play, they
refused to allow her in the game. Jones then said,"Women don't
belong on this police department. This police department went to pot
when women were hired on the department. All women do is bitch.
They aren't nothing but a bunch of bitches. All they do is bitch. They
don't belong on the department." Patterson alleges that Lt. Duckett
did nothing except continue playing pool. Lt. Duckett later claimed
that he was not present during the incident.

(5) Officer Larry Neidig states in an affidavit that between 1983
and 1989 several officers said to him that "Sheila Patterson is a dumb
nigger."

                     10
(6) Officer Thaddeus Furlong, who is white and graduated first in
his class from the police academy, reports in an affidavit that on one
occasion before Patterson arrived at a roll call meeting, he heard Offi-
cer Baumker state, "we got to wait for Zulu to come in." Baumker
was referring to Patterson.

(7) On at least two occasions, Officer Baumker called Patterson
"cruiser butt" or "cruiser ass."

A reasonable jury could attribute at least five more events or situa-
tions to racial or gender animus. We have said that"[a]n employee
is harassed or otherwise discriminated against `because of' his or her
sex if, `but-for' the employee's sex, he or she would not have been
the victim of the discrimination." Wrightson v. Pizza Hut of America,
Inc., 99 F.3d 138, 142 (4th Cir. 1996). A reasonable jury would have
at least two grounds for finding that additional events would not have
occurred "but for" Patterson's race or gender. First, when viewed in
conjunction with the seven incidents discussed above, these additional
events could be viewed as part of an overall pattern of discrimination.
See, e.g., Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1083
(3d Cir. 1996). Second, because no white or male officers in the
department were treated in the same way, it would be reasonable to
infer that Patterson would not have been the victim of these other
incidents but for her race or gender. See, e.g. , Van Steenburgh v. Rival
Co., 171 F.3d 1155, 1159 (8th Cir. 1999). Consequently, at the sum-
mary judgment stage, the following five incidents or situations should
also be considered as attributable to racial or gender animus:

(1) While stationed in the West Springfield District from 1983 to
1987, Patterson reports that she frequently did not receive backup
support when she asked for it. When she would ask for backup, the
other officers often responded that they were busy. She also stated,
"After an officer refused over the radio, my fellow patrol officers
would click rapidly in unison on their hand microphones as a way to
mock me."

(2) On several occasions in 1984 Patterson's field training officer,
Officer Petracca, rolled down his cruiser window and sprayed mace
so that it flew directly into Patterson's face. Officer Petracca also
sprayed mace on Patterson's roll call chair in front of other officers.

                     11
Patterson declares that Petracca's conduct "was far worse than he
exhibited towards other white, male officers."

(3) While in the locker room in 1985, Officer McAndrew said,
"Hey, Sheila, why don't you come over here and shine my shoes,"
and then he began to laugh. Patterson viewed the remark as a continu-
ation of McAndrew's earlier comments disparaging her race and gen-
der.

(4) In September 1986 Patterson was questioning a juvenile while
Sergeant Settlemeyer was present. Settlemeyer claims that Patterson
hit the juvenile on the leg with a flashlight, and Patterson admits to
"nudging" the juvenile. Lt. Duckett and Sgt. Settlemeyer orally repri-
manded Patterson. Patterson filed a grievance as a result of the repri-
mand. No one from the department ever contacted the juvenile's
parents to investigate the incident. Patterson offers a letter and an affi-
davit from the parents. They say that Patterson"displayed an exem-
plary professional demeanor" at all times and that "she also displayed
human sensitivity and personal concern" for the juvenile and his par-
ents.

(5) Monica Fenton, a resident of Fairfax County, declares that on
March 23, 1987, her neighbors had called the police about another
neighbor. Patterson responded first to the call. Later, four male police
officers arrived. Fenton overheard "Sgt. Settlemeyer tell the people
inside to calm down and if you would come down and file a com-
plaint against this lady police officer (referring to Sheila Patterson),
we can get her put off the force because we already have it set up."
Fenton thought that the officers "were more interested in getting the
young man to make a complaint against Ms. Patterson than in taking
him into custody and enforcing the law."

These twelve matters -- the seven recognized by the majority plus
the additional five -- enable Patterson to meet the second element of
her hostile work environment claim. Patterson, in other words, has
proffered sufficient evidence to establish that she was harassed
because of her race or gender.1
_________________________________________________________________
1 Patterson complained to superiors about several of the twelve events.
In certain cases the department took some action, and in some cases Pat-
terson claims that the department did not take any remedial action at all.
In any event, there is a material issue whether the department took ade-
quate and effective remedial steps. See infra .

                     12
In evaluating the third element, whether the incidents are suffi-
ciently severe or pervasive, the Supreme Court instructs us to exam-
ine "all the circumstances," including "the frequency of the
discriminatory conduct; its severity; whether it is physically threaten-
ing or humiliating, or a mere offensive utterance; and whether it
unreasonably interferes with an employee's work performance." Har-
ris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). The majority says
that because we are only talking about seven incidents (twelve or
more by my count) occurring over a seven-year period, they "fall
short of the consistent abhorrent conduct prohibited by the statute."
Ante at 8. I disagree and would not discount the incidents on grounds
of infrequency. First, Patterson forecasts evidence of several situa-
tions that involved both repeated and frequent harassment: Officer
McAndrew made harassing and demeaning comments on at least
three occasions; Officer Baumker called Patterson"cruiser butt" or
"cruiser ass" at least two times; Officer Petracca sprayed mace at Pat-
terson on several occasions; and Patterson reports that (between 1983
and 1987) she often did not receive the backup support she needed.

In any event, the frequency of the conduct is only one factor in the
analysis of the third element (severity or pervasiveness). While we
noted in Hopkins v. Baltimore Gas & Electric Company, 77 F.3d 745,
753 (4th Cir. 1996), that a series of intermittent incidents spread over
seven years suggested a weak claim, we did not end our analysis
there. Instead, we went on to conclude that the plaintiff's claim also
failed because the alleged conduct "was sexually neutral or, at most,
ambiguous" and because many of the events occurred in group set-
tings where it was unclear that the comments were directed specifi-
cally at the plaintiff. Id. at 753-54. In contrast, Patterson raises a
number of incidents that were overtly racial or sexual in nature. It was
also clear that comments made in group settings were directed specifi-
cally at Patterson. Finally, the events involving the mace and the fail-
ure to provide Patterson with backup support showed that her fellow
officers also placed her in physically threatening circumstances.

Patterson has also proffered enough evidence to meet the subjec-
tive component of the third element. To meet this component, Patter-
son need only forecast enough evidence to create a factual issue over
whether she perceived her work environment to be abusive. See Har-
ris, 510 U.S. at 21-22. Regardless of whether Patterson may have

                    13
occasionally used a derogatory term herself, see ante at 8, she has
indicated, through her own account of the events in question, that she
considered her own working conditions to be abusive and at times
threatening.

Analysis of the fourth element (imputation of liability to the
employer) depends on whether the actor was a co-worker or a super-
visor. In co-worker harassment cases, an employer is liable if it had
notice and failed to take prompt remedial action. See Spicer v. Com-
monwealth, 66 F.3d 705, 710 (4th Cir. 1995). Patterson has alleged
a number of instances in which she gave her employer notice of co-
worker harassment. Whether the county met its burden to take reme-
dial action depends on whether the action was prompt, effectual, and
adequate. See id. Based on Patterson's evidence, a reasonable jury
could find that the county's response was ineffective in several
instances. After Patterson notified her supervisors about Officer
McAndrew's offensive remarks, they took no corrective action, and
thereafter McAndrew demeaned Patterson still another time. Even
though Officer Jones explicitly stated that women did not belong in
the department, Internal Affairs decided to take no action about the
remark. Patterson also declares that her supervisors did nothing to
respond to her complaints regarding the lack of backup support.
Finally, it is questionable whether an oral reprimand was an adequate
and effectual response to the grossly offensive comments made by
Officer Baumker. Based on this evidence, a jury could impute liability
to the county on Patterson's claim of co-worker harassment.

Patterson also asserts several incidents of supervisor misconduct.
(Officer Petracca, Sergeant Settlemeyer, and Lieutenant Duckett were
all her supervisors.) In the sexual harassment cases of Faragher v.
City of Boca Raton, 524 U.S. 775 (1998), and Burlington Industries,
Inc. v. Ellerth, 524 U.S. 742 (1998), the Supreme Court announced
a new standard for analyzing employer liability for supervisor mis-
conduct. Although our court has yet to apply this standard to race-
based harassment claims, other circuits have done so. See Allen v.
Michigan Dep't of Corrections, 165 F.3d 405, 411-12 (6th Cir. 1999)
(and cases cited therein). I would apply the Faragher-Ellerth standard
to Patterson's claims of supervisor misconduct. Under Faragher and
Ellerth, if the employer has not taken a tangible employment action
(and none was taken against Patterson), the "defending employer may

                    14
raise an affirmative defense to liability or damages, subject to proof
by a preponderance of the evidence." Ellerth , 524 U.S. at 765. The
affirmative defense "comprises two necessary elements: (a) that the
employer exercised reasonable care to prevent and correct promptly
any . . . harassing behavior, and (b) that the plaintiff employee unrea-
sonably failed to take advantage of any preventive or corrective
opportunities provided by the employer or to avoid harm otherwise."
Id.; Faragher, 524 U.S. at 807. Whether an employer has adopted "an
effective anti-harassment policy is an important factor" in analyzing
the first prong of the affirmative defense. Smith, 202 F.3d at 244. We
have held "that any anti-harassment policy an employer adopts must
be `both reasonably designed and reasonably effectual.'" Id. (quoting
Brown v. Perry, 184 F.3d 388, 396 (4th Cir. 1999)). On the record
before us, an issue of fact exists over whether the county's anti-
harassment policy was "reasonably designed" and "reasonably effec-
tual." Patterson asserts that she lodged verbal complaints about Offi-
cer Petracca's conduct (spraying mace), but nothing was done. When
Patterson filed her grievance regarding the oral reprimand (from Sgt.
Settlemeyer and Lt. Duckett) for the juvenile incident, no one from
the department contacted the juvenile's parents to investigate. As a
result, there is a basis for a reasonable jury to find for Patterson on
the issue of employer liability for supervisor harassment.

Patterson has produced enough evidence to establish a genuine
issue of material fact on her Title VII hostile work environment claim.
Accordingly, I would reverse the district court's award of summary
judgment to the county. Because I believe that Patterson is entitled to
a trial, I respectfully dissent.

                    15